Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 1 of 29




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO.: 20-25132-Civ-Scola

      MELANIE ORTIZ,

                   Plaintiff(s),

            vs.

      CITY OF MIAMI, a Florida
      Municipal corporation; RODOLFO                    DEFENDANTS’ JOINT
      LLANES, individually,                        MOTION TO DISMISS THE SECOND
      FABIO SANCHEZ, individually,                     AMENDED COMPLAINT
      MIAMI FRATERNAL ORDER OF
      POLICE, LODGE NO. 20, an employee
      organization, and JAVIER ORTIZ,
      individually

                  Defendant(s).
      _________________________________/

           Defendants, CITY OF MIAMI (“City”), RODOLFO LLANES (“Llanes”), FABIO

  SANCHEZ (“Sanchez”), MIAMI FRATERNAL ORDER OF POLICE, LODGE NO. 20, INC.

  misnamed in this action as Miami Fraternal Order of Police, Lodge No. 20 (“FOP”), and JAVIER

  ORTIZ (“Ortiz”) (collectively “Defendants”), by and through their undersigned counsel and

  pursuant to Fed. R. Civ. P. 12(b)(6), hereby move this Honorable Court to dismiss the Second

  Amended Complaint in its entirety as it relates to all Defendants, and as grounds state:

                                          INTRODUCTION

           This Court should dismiss the Second Amended Complaint1 for four (4) reasons. First,

  Plaintiff’s Sec. 1983 claims as it relates to Defendants FOP and Ortiz must be dismissed as Plaintiff


  1
    Defendants note that Plaintiff’s filing of the Second Amended Complaint is untimely without
  requesting any extension of time; nor did Plaintiff provide any explanation regarding her belated
  filing. Defendants further note that Plaintiff continues to fail to meet pleading standards set forth
  in this Court’s May 15, 2021 order. [D.E. 46, p. 3]. For example, despite stating that “plaintiff
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 2 of 29

                                                                        Case No.: 20-25132-Civ-Scola


  fails to plead requisite “state action” as it relates to Defendants, FOP and Ortiz. Specifically, as a

  labor union and union president, Defendants, FOP and Ortiz, are private actors – not state actors.

         Second, Plaintiff’s Sec. 1983 due process claim (Count I) must be dismissed because

  Plaintiff fails to plead requisite “constitutional violation” elements as it relates to all Defendants.

  Despite attempting to plead due process under Sec. 1983, Plaintiff has failed to state such claim as

  Plaintiff’s due process claim, premised on Plaintiff’s state law created rights to employment, fails

  as a matter of law.

         Third, to the extent that Count II alleges a Sec. 1983 conspiracy claim, Count II must be

  dismissed because: (1) Plaintiff fails to allege facts sufficient to plead Sec. 1983 conspiracy claim;

  and (2) Plaintiff fails to plead any City’s custom of conspiring with Ortiz and/ or FOP to force

  resignations. Furthermore, to the extent Count II is premised on a civil conspiracy, it must be

  dismissed because lack of actionable underlying wrong as Plaintiff’s Sec. 1983 claim fails as a

  matter of law. Moreover, similar to Plaintiff’s failure to plead facts sufficient to establish




  seeks damages and injunctive relief in Count I and damages only in Count II” [D.E. 48, ¶ 1],
  Plaintiff appears to seek compensatory, injunctive and punitive relief under Count I, and
  compensatory and punitive relief under Count II [D.E. 48, ¶¶ 28-31, 40-41]. As such, the Second
  Amended Complaint continues to commingle claims for compensatory and injunctive relief in
  Count I, as well as claims for punitive damages, without identifying the conduct that gives rise to
  those damages. [D.E. 46, p. 2]. Furthermore, despite that Plaintiff was warned that “any attempts
  to lump multiple claims into a single cause of action will not be well taken and will result in the
  Court striking the Plaintiff’s complaint once again, or potentially in dismissal of this action” [D.E.
  46, p. 3], Count II of the Second Amended Complaint can be read to allege either a Sec. 1983
  conspiracy claim or a state civil conspiracy claim, which involve different elements as detailed
  herein. Plaintiff was forewarned that failure to comply with Court’s May 4, 2021 order may result
  in the dismissal of this case. Id. In fact, courts “may dismiss an action sua sponte under [Fed. R.
  Civ. P.] Rule 41(b) for … failure to obey a court order.” Brown v. Tallahasse Police Dept., 205
  Fed. Appx. 802 (11th Cir. 2006) (upholding circuit court’s dismissal of plaintiff’s 42 U.S.C. §
  1983 civil complaint for failing to file an amended complaint as ordered and noting that district
  courts’ “power to dismiss is an inherent aspect of its authority to enforce its orders and ensure
  prompt disposition of lawsuits.”)(quoting Jones v. Graham, 709 F.2d 1457 (11th Cir.)).


                                              Page 2 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 3 of 29

                                                                      Case No.: 20-25132-Civ-Scola


  conspiracy under Sec. 1983, Plaintiff fails to properly allege facts to establish a civil conspiracy

  claim.

           Fourth, Defendants, Llanes and Sanchez, as government officials must be dismissed from

  this action based on the doctrine of qualified immunity which provides immunity to officials sued

  in their individual capacities under Sec. 1983, where their conduct does not violate clearly

  established statutory or constitutional rights of which a reasonable person would have known.

                                               FACTS

           1.     The Plaintiff, Melanie Ortiz, (“Plaintiff”) was a former City of Miami detective

  who resigned during a tow-truck investigation. [D.E. 48, ¶ 1].

           2.     Javier Ortiz (“Ortiz”) was “at all times material” president of the Miami Fraternal

  Order of Police, Lodge No. 20, Inc. (“FOP”). [D.E. 48, ¶ 9].

           3.     Ortiz’s actions toward the Plaintiff were allegedly “the actions of the FOP”. [D.E.

  48, ¶ 9(b)].

           4.     The Plaintiff alleges that Ortiz, Sergeant Fabio Sanchez (“Sanchez”), Chief

  Rodolfo Llanes (“Llanes”), and the City of Miami (“City”) “reached an understanding to achieve”

  the Plaintiff’s “separation from her City job without being afforded any predeprivation or

  postdeprivation remedies to which she was entitled.” [D.E. 48, ¶ 9(c)].

           5.     The City’s Internal Affairs (“IA”) section summoned the Plaintiff to give a

  statement regarding a tow-truck investigation. [D.E. 48, ¶ 11].

           6.     The Plaintiff alleges that she believed she was being interviewed as a witness, but

  conveniently brought FOP representation with her. [D.E. 48, ¶ 11(b)].




                                             Page 3 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 4 of 29

                                                                       Case No.: 20-25132-Civ-Scola


         7.      According to the Plaintiff, Sanchez had a private conversation with the unnamed

  FOP representative; when the representative returned, the representative told the Plaintiff that

  Sanchez recommended she be represented by Ortiz, the then FOP president. [D.E. 48, ¶ 11(b)].

         8.      After an officer receives discipline, that officer may request a five-person

  Department Disciplinary Review Board “that could recommend leniency.” [D.E. 48, ¶ 14].

         9.      After an officer receives discipline, the officer has the choice to challenge the

  discipline through binding arbitration or by appeal to the Civil Service Board. [D.E. 48, ¶ 15(a)(b)].

  The referenced collective bargaining agreement and City of Miami Ordinance as it pertains to its

  Civil Service Board is attached to this motion as Exhibits A and B, in accordance with Horsley v.

  Feldt, 304 F. 3d 1125, 1134-35 (11th Cir. 2002).

         10.     A finding at the Civil Service Board may be reviewed by the Circuit Court through

  a petition for certiorari “to determine whether a finding of guilty was supported by competent,

  substantial evidence…” [D.E. 48, ¶ 15(b)(ii)].

         11.     Although the Plaintiff failed to plead when, if at all, she requested any of these

  proceedings, she provides a conclusory claim that she did not “enjoy” or have “access to” any of

  the predeprivation or postdeprivation proceedings. [D.E. 48, ¶ 16(a) & (b)].

         12.     According to the Plaintiff, Ortiz told her she could not review her file, that he had

  previously reviewed it, that she had to resign or risk going to jail, and that she could not have an

  FOP lawyer. [D.E. 48, ¶ 17(a)-(d)].

         13.     When the Plaintiff attempted to leave to go to her unmarked police car, Sanchez

  informed her she could not leave IA. [D.E. 48, ¶ 18].

         14.     Ortiz presented the Plaintiff with a memorandum to sign, which stated that she was

  voluntarily resigning with no threats or promises made. [D.E. 48, ¶ 19]. The memorandum stated:




                                              Page 4 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 5 of 29

                                                                         Case No.: 20-25132-Civ-Scola


                     I, Officer Melanie Ortiz, PIN29186 voluntarily resign with no
                     threats, rewards or promises from my position as a Police Officer
                     with the City of Miami Police Department. This redline
                     memorandum is irrevocable and my resignation will be effective
                     immediately. I have spoken to my representative of choice,
                     Lieutenant Javier Ortiz who is President of the Miami Fraternal
                     Order of Police. I am resigning for personal reasons and believe that
                     this is the best option for myself and my family.

  [D.E. 48, ¶ 19].

          15.        Llanes accepted the resignation form. [D.E. 48, ¶ 22].

          16.        According to the Plaintiff, Llanes’ knowledge is “inferred” because the resignation

  letter waived the pre-deprivation and post-deprivation procedures. [D.E. 48, ¶ 22(a)].

          17.        Llanes’ knowledge can also be inferred, according to the Plaintiff, because the

  Plaintiff was not suspended in 2016, was not interviewed by IA, and had never been arrested by

  the FBI. [D.E. 48, ¶ 23(a)-(c)].

          18.        The Plaintiff “infers” Sanchez’s conspiracy to force the Plaintiff to resign because

  he recommended Ortiz to represent the Plaintiff and allegedly told her she could not leave IA.

  [D.E. 48, ¶ 35 (a)-(d), (f)].

          19.        Other officers also resigned regarding “pirate” tow-truck kickbacks, including

  Michael Bode, who accepted illegal cash payments, Artice Peoples, and Reynaldo Irias and Yesid

  Ortiz who resigned to avoid termination. [D.E. 48, ¶ 35 (h)].

          20.        Irias and Ortiz submitted memorandums of resignation with “almost [] verbatim”

  language as the Plaintiff’s. [D.E. 48, ¶ 35(h)(iii)(4)].

          21.        As stated by the Plaintiff in her previous complaint, Reynaldo Irias and Yesid Ortiz

  fought their resignations by filing a grievance through their collective bargaining agreement. [D.E.

  48, ¶ 35(h)(iii)(3)]. The Plaintiff also stated that “a circuit court judge has ruled that Messrs. Irias

  and Ortiz can grieve their ‘resignations’ and that an arbitrator would have jurisdiction to overturn



                                                 Page 5 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 6 of 29

                                                                         Case No.: 20-25132-Civ-Scola


  them.” [D.E. 1, ¶ 25 (f)]. The Plaintiff further previously pled that “[t]he FOP contract with the

  City of Miami is broad enough to permit Ms. Ortiz to arbitrate whether her ‘resignation’ was

  valid.” [D.E. 1, ¶ 39].

                                      MEMORANDUM OF LAW

          To survive a motion to dismiss, a complaint must contain enough factual matter, accepted

  as true, to “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

  U.S. 544, 547 (2007). A claim has facial plausibility when a plaintiff pleads factual content that

  allows the court to draw the reasonable interference that a defendant is liable for the misconduct

  alleged. Id. at 556. The plausibility standard is not akin to a “probability requirement,” but it asks

  for more than a sheer possibility that a defendant has acted unlawfully. Id. Mere recitations of the

  elements of a cause of action, supported by mere conclusory statements, do not suffice. Id. at 555.

  The Court is not bound to accept as true a legal conclusion couched as a factual allegation. Id; see

  also Perez v. United States, 09-22201-CIV, 2010 WL 11505507, at *1 (S.D. Fla. Mar. 1, 2010)

  (“To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must allege sufficient facts to

  raise his claim above the speculative level, and a formulaic recitation of the legal elements of a

  claim will not do.”); Oxford Asset Management, Ltd. vs. Jaharis, 297 F. 3d 1182 (11th Cir. 2002)

  (“[C]onclusory allegations, unwarranted deductions of facts or legal conclusions masquerading as

  facts will not prevent dismissal.”). A complaint that does not “contain sufficient factual matter,

  accepted as true, to state a claim . . . plausible on its face” is subject to dismissal. Am. Dental Ass’n

  v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)(citing Twombly, 550 U.S. at 570).




                                               Page 6 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 7 of 29

                                                                         Case No.: 20-25132-Civ-Scola


                                              ARGUMENT

  I.      Plaintiff’s Sec. 1983 Claims Must be Dismissed as it Relates to Defendants Ortiz and
          FOP Because They are not State Actors

          The Second Amended Complaint, which alleges violations of Fifth and Fourteenth

  Amendments pursuant to 42 U.S.C. § 1983 and conspiracy to violate § 1983, must be dismissed

  as it relates to Defendants FOP and Ortiz because Plaintiff has not alleged any facts against

  Defendants Ortiz and FOP that would bring these claims within 42 U.S.C. § 1983. Significantly,

  “[t]o state a claim under § 1983, a plaintiff must allege [1] the violation of a right secured by the

  Constitution and laws of the United States, and [2] must show that the alleged deprivation was

  committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

  (1988)(citations omitted). Here, Plaintiff’s Sec. 1983 claims must be dismissed with prejudice as

  it relates to Defendants Ortiz and FOP who are not state actors for purposes of Sec. 1983 claims.

          In general, unions are private actors - not state actors. Hallinan v. Fraternal Order of Police

  of Chicago Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009). It is well-settled that “the under-the-

  color-of-state-law element of § 1983 excludes from its reach ‘merely private conduct, no matter

  how discriminatory or wrongful.’” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50

  (1999). Therefore, the reach of § 1983 to assert a claim for deprivation of constitutional rights

  against a private party is extremely limited. Indeed, “[o]nly in rare circumstances can a private

  party be viewed as a ‘state actor’ for section 1983 purposes.” Harvey v. Harvey, 949 F.2d 1127,

  1130 (11th Cir. 1992)(emphasis added). In this regard, the United States Supreme Court has

  articulated a number of different tests and the Eleventh Circuit has discerned three (3) primary

  tests – (1) the public function test; (2) the state compulsion test; and (3) the nexus/joint action test.

  Nat'l Broad. Co., Inc. v. Communications Workers of Am., AFL-CIO, 860 F.2d 1022, 1026 (11th

  Cir. 1988); see also Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 939 (1982).



                                               Page 7 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 8 of 29

                                                                      Case No.: 20-25132-Civ-Scola


         Here, Plaintiff’s Second Amended Complaint attempts to withdraw from the prior position

  that Defendant Ortiz was “not under color of state law as a lieutenant of police, but rather as a

  policy-making official of the police union” (D.E. 6, ¶ 9)(emphasis added) by tactically and

  conclusory stating that “although Mr. Ortiz was at all times material acting towards Ms. Ortiz not

  as a lieutenant of police, but rather as a policy-making official of the FOP, her police union, he

  was action towards her under color of state law….” (D.E. 48, ¶ 9)(emphasis added). As such,

  Plaintiff fails to allege any facts to support that Defendants, FOP and Ortiz, as private actors, may

  be viewed as state actors under any of the aforementioned tests.2

         1.      Plaintiff’s Sec. 1983 Claims Fail the Public Function Test

         “The public function test for state action has been limited strictly, and covers only private

  actors performing functions ‘traditionally the exclusive prerogative of the State.’” Nat'l Broad.

  Co., 860 F.2d at 1026 (citations omitted). Here, the Second Amended Complaint pleads no facts

  whatsoever that Defendants, FOP and Ortiz, have performed any functions that are the exclusive

  prerogative of the State. Neither does the Second Amended Complaint cite to any authority in

  support of the position that a termination of public employment could be considered as a function

  exclusively reserved to the State. See Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 158 (1978)(“While

  many functions have been traditionally performed by governments, very few have been

  ‘exclusively reserved to the State.’”); Allocco v. City of Coral Gables, 221 F.Supp.2d 1317, 1374-

  75 (S.D. Fla. 2002)(concluding that “the type of internal administrative/personnel issues at issue




  2
    Plaintiff is well aware of these three tests and relevant standards in order to consider private
  parties as state actors for Sec. 1983 purposes because Defendants, FOP and Ortiz, have fully
  briefed their position on this matter in the Motion to Dismiss Plaintiff’s First Amended Complaint.
  [D.E. 42, pp. 6-8]. However, Plaintiff’s Second Amended Complaint continues to ignore relevant
  standards and attempts to circumvent this issue by tactically and conclusory arguing that
  Defendant, Ortiz, acted towards Plaintiff under color of state law and not as a lieutenant of police.


                                             Page 8 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 9 of 29

                                                                        Case No.: 20-25132-Civ-Scola


  in this case are exactly the type of decisions that do not satisfy the public function

  analysis.”)(quotations omitted). Accordingly, Plaintiff’s Sec. 1983 claims fail the public function

  test.

          2.     Plaintiff’s Sec. 1983 Claims Fail the State Compulsion Test

          The state compulsion test limits state action to instances where the government “has

  coerced or at least significantly encouraged the action alleged to violate the Constitution.” Nat'l

  Broad. Co., 860 F.2d at 1026 (citations omitted). To sustain a § 1983 action under this test, Plaintiff

  must show that the City “exercised coercive power or has provided such significant

  encouragement, either overt or covert, that the choice must in law be deemed to be that of the

  State.” Rendell-Baker v. Kohn, 457 U.S. 830, 840 (1982)(quotation omitted).

          Here, the Second Amended Complaint fails to allege that any state or local agencies either

  “coerced” or “significantly encouraged” any action by Defendants, FOP and Ortiz. First, the

  Second Amended Complaint does not allege any facts regarding FOP’s dependency on the City or

  the extent of City’s regulations of FOP. Allocco, 221 F. Supp. 2d at 1375 (finding that in assessing

  the state compulsion test, courts have considered the following factors: “(1) private dependency

  on the public entity for funding; and (2) the extent of the public entity’s regulation of the private

  entity.”)(quoting Rendell-Baker, 457 U.S. at 840-41; Blum v. Yaretsky, 457 U.S. 991, 1009-10

  (1982)). Second, Plaintiff only conclusory alleged that Defendant Ortiz “was acting towards her

  under color of state law because he and at least Mr. Sanchez, on behalf of himself, Mr. Llanes and

  the City of Miami, had reached an understanding to achieve Ms. Ortiz’s separation from her

  City job without her being afforded any of the predepriviation or postdeprivaiton remedies to

  which she was entitled.” [D.E. 48, ¶ 9] (emphasis added). The Second Amended Complaint further

  attempts to string Defendants’ actions to infer such understanding [D.E. 48, ¶ 35] – a notion




                                              Page 9 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 10 of 29

                                                                          Case No.: 20-25132-Civ-Scola


   explicitly rejected by the Eleventh Circuit Court in Harvey v. Harvey. In Harvey where the court

   affirmed dismissal of a Sec. 1983 conspiracy claim against private and state actors, the Eleventh

   Circuit Court reasoned as follows:

                   For purposes of 42 U.S.C. § 1983, the plaintiff must plead in detail,
                   through reference to material facts, the relationship or nature of the
                   conspiracy between the state actor(s) and the private persons. The
                   allegations of [plaintiff’s] complaint merely string together the
                   discrete steps of the commitment process, without showing
                   contacts between the appellees that could prove private and alleged
                   state actors had “reached an understanding” to violate her rights.
                   Therefore, even if one of the appellees actually was a “state actor,”
                   [plaintiff’s] complaint consists of purely conclusory allegations
                   that do not plead conspiracy sufficiently to transform the other
                   appellees into state actors.
   949 F.2d at 1133(citations omitted)(emphasis added).

           Similar to Harvey, Plaintiff’s Second Amended Complaint merely “string[s] together the

   discrete steps of” her resignation process and arrives at a conclusory allegation that Defendants

   reached an “understanding to achieve Ms. Ortiz’s separation from her City job.” [D.E. 48, ¶¶ 9,

   35] cf. Harvey, 949 F.2d at 1133. The Second Amended Complaint is devoid of facts that show

   “contacts between [Defendants] that could prove private and alleged stated actors had ‘reached an

   understanding’ to violate her rights.” See Harvey, 949 F.2d at 1133. Accordingly, Plaintiff’s bare

   allegations, devoid of facts regarding the alleged “understanding” among Defendants, cannot

   sufficiently “transform [private actors] into state actors” and, therefore, fall far short of meeting

   the state compulsion test. See id. Therefore, Plaintiff’s Sec. 1983 claims fail the state compulsion

   test.

           3.      Plaintiff’s Sec. 1983 Claims Fail the Nexus/Joint Action Test

           The nexus/joint action test applies where “the state has so far insinuated itself into a

   position of interdependence with the [private party] that it was a joint participant in the enterprise.”

   Nat'l Broad. Co., 860 F.2d at 1026-27 (citations omitted). “To charge a private party with state


                                               Page 10 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 11 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   action under this standard, the governmental body and private party must be intertwined in a

   ‘symbiotic relationship.’” Id. at 1027 (citing Jackson v. Metro. Edison Co., 419 U.S. 345, 357

   (1974)); see also Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)(stating that under the

   nexus test, there must exist such a “sufficiently close nexus between the [s]tate and the challenged

   action of the regulated entity so that the action of the latter may be fairly treated as that of the

   [s]tate itself.”)(internal citations omitted).

           Here, the Second Amended Complaint contains no reference to such “symbiotic

   relationship” between Defendants, FOP and Ortiz, and the other Defendants. As fully analyzed

   herein, Plaintiff’s conclusory allegations of “understanding” and conspiracy among the

   Defendants are not sufficient to bring Defendants, FOP and Ortiz, within the scope of § 1983.

   Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir. 1984)(“In conspiracy cases, a defendant must

   be informed of the nature of the conspiracy which is alleged. It is not enough to simply aver in the

   complaint that a conspiracy existed. A complaint may justifiably be dismissed because of the

   conclusory, vague and general nature of the allegations of [§ 1983] conspiracy.”). Let alone to

   establish any “symbiotic relationship” between Defendants FOP and Ortiz and other Defendants.

   Therefore, Plaintiff’s Sec. 1983 claims fail the nexus/joint action test.

   II.     Count I Must be Dismissed Because the Plaintiff has Failed to Plead a Constitutional
           Violation

           The Plaintiff alleges the Defendants violated her constitutional right to continued

   employment in violation of the Fifth and Fourteenth Amendments (Count I). [D.E. 48, ¶ 1(a)]. She

   alleges she was deprived procedural due process rights because she was not afforded a pre and

   post deprivation hearing. [D.E. 48, ¶ 16]

           Although the Due Process Clause of the Fourteenth Amendment prohibits the government

   from depriving a person of “life, liberty, or property, without due process of law,” the Plaintiff’s



                                                    Page 11 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 12 of 29

                                                                          Case No.: 20-25132-Civ-Scola


   right in her continued employment (absent just cause) is not based on Federal law, but on State

   law. U.S. Const. XIV, § 1; Fla. Const., Article 1, Sec. 6 (creating the right to work). Because the

   Plaintiff’s property right was created by State law, she never had a substantive due process right

   to her employment. McKinney v. Pate, 20 F. 3d 1550, 1556 (11th Cir. 1994). Rather, she had a

   procedural right. Id. As such, “state law based rights may be rescinded so long as the elements of

   procedural- not substantive- due process are observed.” Id. (“In short, areas in which substantive

   rights are created only by state law (as is the case with tort law and employment law) are not

   subject to substantive due process protection under the Due Process Clause because substantive

   due process rights are created only by the Constitution.”) (citing Regents of Univ. of Mich. v.

   Ewing, 474 U.S. 214, 229, 106 S.Ct. 507, 515, 88 L.Ed.2d 523 (1985)).

           A procedural right violation does not occur until or unless the government entity fails to

   provide due process. Id. at 1557. It is only when the government “refuses to provide a process

   sufficient to remedy the procedural deprivation” that “a constitutional violation actionable under

   section 1983 arise[s].” Id. A Sec. 1983 lawsuit cannot arise, therefore, before an employee utilizes

   the available state remedial procedures. Id. at 1560; see also Grayden v. Rhodes, 345 F.3d 1225,

   1232 (11th Cir.2003) (“[A] § 1983 claim alleging a denial of procedural due process requires

   proof of three elements: (1) a deprivation of a constitutionally-protected liberty or property

   interest; (2) state action; and (3) constitutionally [ ] inadequate process.”).

           In McKinney vs. Pate, Osceola County terminated the plaintiff, Millard McKinney, with

   cause and afforded him a three-day hearing wherein the County presented the charges against him

   to the Board of County Commissioners. Id. at 1554-1555. McKinney later filed a Sec. 1983 suit

   alleging that the Board improperly upheld his termination due to their bias against him and,

   therefore, denied him due process of law. Id. at 1555, 1561. Finding that McKinney’s right to his




                                               Page 12 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 13 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   employment consisted of a procedural- not substantive- due process right, the Eleventh Circuit

   looked at the process in McKinney’s case to determine whether he was afforded his procedural

   due process rights. Id. at 1561. The Court found that he was afforded procedural due process

   because McKinney received notice of the charges against him, heard an explanation of the

   evidence at the Board hearing, and was able to present his side of the story. Id. 1561-62. Because

   the County afforded McKinney his procedural due process rights, he had no claim under Sec. 1983.

   Id.

          Most importantly, however, the Court noted that McKinney failed to take advantage of any

   State remedies, making his Sec. 1983 claim improper. Id. at 1563. Florida courts have the power

   to review employment termination cases, remedy deficiencies and cure violations of due process.

   Id. The Court further found that Florida courts can review whether McKinney’s procedural due

   process rights were denied, further making his Sec. 1983 claim improper. Id. Therefore, as “Florida

   courts possess the power to remedy [plaintiff’s] loss both in terms of damages and equitable relief,”

   Florida state remedies are adequate and Florida procedures satisfy procedural due process for the

   purposes of Sec. 1983. Id. at 1564.

          In this case, the Plaintiff alleges she was denied due process because she could not have a

   pre and post-deprivation due to her resignation. [D.E. 48, ¶ 16]. Yet, she fails to plead what action,

   if any, she took in State court to remedy any alleged procedural violations, despite there being

   numerous State court remedies available, as explained in McKinney. More importantly, the

   Plaintiff failed to take advantage of any of her rights pursuant to her collective bargaining

   agreement (“CBA”) and the City’s Civil Service Rules.

          Pursuant to the Plaintiff’s CBA at the time of her resignation, the City was within its rights

   to terminate her employment for “proper cause.” Ex. A, Art. 4 (management right “to suspend,




                                              Page 13 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 14 of 29

                                                                     Case No.: 20-25132-Civ-Scola


   demote, discharge, or take other disciplinary action against bargaining unit members for proper

   cause.”). The CBA also permits the Plaintiff to challenge a termination by doing one of the

   following: (1) electing the grievance procedure pursuant to Article 6 of the CBA (which would

   conclude with arbitration), (2) filing an appeal of the termination before a governmental board

   (i.e., The Civil Service Board), (3) filing an administrative action before a governmental agency

   (such as the Public Employees Relations Commission) or (4) filing a court proceeding. Ex. A, Art.

   6.

          The City’s Civil Service Rules, as codified in the City’s Ordinances, states “[a]ny

   employee in the classified service who deems that he/she has been suspended, removed, fined,

   reduced in grade or demoted without just cause may, within 15 days of such action by the

   department director, request in writing a hearing before the civil service board to determine the

   reasonableness of the action.” Ex. B, Sec. 40-122, City Ordinance (emphasis added). Such a

   request results in an appeal of the disciplinary action to the Board. Ex. B, Sec. 40-124, City

   Ordinance. Even further, Sec. 40-128 of the City Ordinance permits anyone to request an

   investigation by the City’s Board into an abuse of power. Ex. B, Sec. 40-128(a), City Ordinance

   (“Whenever the board has reason to believe that this article has been violated by the abuse of

   power in recommending or making an appointment to any position, or in a layoff, demotion,

   suspension, or removal without justification, or in any other manner, it shall be the duty of the

   board to investigate.”) (emphasis added). Sec. 40-128 further permits “[a]ny employee who is

   aggrieved by reason of what he/she considers a violation of this article to his/her detriment, or

   who has a grievance concerning his/her employment under this article, and who desires redress,

   shall notify the executive secretary in writing, stating the nature of his/her grievance and

   requesting a hearing by the board.” Ex. B, Sec. 40-128(b), City Ordinance (emphasis added).




                                            Page 14 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 15 of 29

                                                                        Case No.: 20-25132-Civ-Scola


          Lastly, the Public Employees Relations Commission (“PERC”) has a grievance

   procedure in which an employee may challenge his/her dismissal before the Commission. Sec.

   110.227, Fla. Stat. (2020); see also See Gadzinski v. City of Fort Walton Beach, 2011 WL

   13233289, at *4 (N.D. Fla. July 12, 2011)(“The Eleventh Circuit has thus recognized that the

   PERA [Florida Public Employees Relations Act] provides an adequate remedy to public

   employees claiming a denial of procedural due process.”)(citing Wilson v. Farley, 203 Fed. Appx.

   239, 249 (11th Cir. 2006)). A public employee may also bring an unfair labor practice charge

   before PERC against both the City, his/her union, or both. Sec. 447.501, Fla. Stat. (2020). An

   unfair labor practice encompasses allegations that the City interfered, restrained, or coerced

   public employees from exercising their rights under a labor contract. Sec. 447.501(a), Fla. Stat.

   (2020). Further, an unfair labor practice can encompass an allegation that the City refused to

   discuss the Plaintiff’s grievance under the CBA in good faith. Sec. 447.501 (f), Fla. Stat. (2020).

   In other words, if the Plaintiff had filed a grievance under the CBA challenging her resignation

   and the City refused to acknowledge or discuss her grievance, the Plaintiff could have brought

   an unfair labor practice charge against the City at PERC. 3 Id.; see also Sheriff of Palm Beach

   County v. Palm Beach County Police Benevolent Ass’n, Inc., 97 So. 3d 933 (Fla. 1st DCA 2012);



   3
     Defendants note that to the extent Plaintiff attempts to allege any claim with respect to Defendants
   FOP and/ or Ortiz’s breach of the duty of fair representation (DFR) as Plaintiff’s union
   representative, such claims are further barred by the six (6)-month statute of limitation under the
   Florida Public Employees Relations Act. FLA. STAT. §§ 447.201 – 609. The six (6)-month period
   is initiated when a charging party “knew or should have known” of the complained actions. Local
   1464, ATU v. City of Tampa, 17 FPER ¶ 22012 (1990). Here, the alleged “coerced” resignation
   occurred in or around December 2016, approximately four (4) years prior to Plaintiff’s institution
   of this action. [D.E. 48 ¶ 10]. As such, the six (6)-month statute of limitation was triggered almost
   four (4) years ago because Plaintiff was aware of the complained actions upon allegedly coerced
   into executing the resignation letter. [D.E. 48 ¶¶ 24-25]. Therefore, to the extent Plaintiff attempts
   to allege any claim relating to Defendants FOP and/ or Ortiz’s breach of DFR, the Court should
   dismiss all such claims with prejudice as they are barred by the six (6)-month statute of limitation
   provided under the Public Employees Relations Act.


                                              Page 15 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 16 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   Florida Public Employees Council 79, AFSCME, AFL-CIO vs. State, 921 So. 2d 676 (Fla. 1st

   DCA 2006).

          The Plaintiff recognizes one of her procedural rights in her initial complaint. [D.E. 1,

   Count IV: Declaratory Relief]. In her initial complaint, the Plaintiff cited to Irias and Ortiz filing

   a grievance pursuant to the CBA. [D.E. 1, ¶ 25 (d) & (e)]. The Plaintiff also included that “a

   circuit court judge has ruled that Messrs. Irias and Ortiz can grieve their ‘resignations’ and that

   an arbitrator would have jurisdiction to overturn them.” [D.E. 1, ¶ 25 (f)]. The Plaintiff further

   plead that “[t]he FOP contract with the City of Miami is broad enough to permit Ms. Ortiz to

   arbitrate whether her ‘resignation’ was valid.” [D.E. 1, ¶ 39].

          The matter regarding Irias and Ortiz was decided on appeal on March 10, 2021 and is

   attached hereto as Exhibit C. City of Miami vs. Yesid Ortiz and Reynaldo Irias, 2021 WL 900188

   (Fla. 3d DCA 2021). Much like the Plaintiff pled, the Court noted that Irias and Ortiz “filed

   grievances with the City, arguing their resignations were involuntary and seeking reinstatement…”

   Id. The City responded by filing a declaratory action and seeking a judicial finding as to whether

   Irias and Ortiz were entitled to arbitrate their resignations. Id. In its holding, the Third District

   Court of Appeals held that the trial court was required to have an evidentiary hearing on the

   threshold issue of voluntariness prior to determining whether Irias and Ortiz’s grievances were

   arbitrable. Id. at *3. Thus, the court held, Irias and Ortiz are- at minimum- entitled to a hearing

   in State court to review the voluntariness of their resignations. Id.

          In the Irias and Ortiz litigation, the City has maintained that if the court finds Irias and/or

   Ortiz’s resignation to be involuntary, then their resignations are akin to terminations and that

   they, therefore, should proceed to arbitration. Even if their resignations are found to be voluntary,

   however, and they are barred from proceeding to arbitration, Irias and Ortiz would have still




                                              Page 16 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 17 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   received procedural due process, as they were given the opportunity to challenge their

   resignations in a legal forum. Armstrong v. Manzo, 380 U.S. 545, 552 (1965) (fundamental

   requirement of due process is opportunity to be heard “at a meaningful time and in a meaningful

   manner.”)

          In this case, the Plaintiff does not allege that the state remedies or procedures are

   inadequate. As such, the Plaintiff could have (1) filed a grievance challenging the employment

   action, (2) filed a Civil Service appeal either contesting the employment action or request a hearing

   into an alleged abuse of power, (3) challenged the dismissal before PERC, (4) filed an unfair labor

   practice before PERC, or (5) filed a State court action challenging the circumstances of her

   resignation. The Second Amended Complaint is devoid of any such attempts to exercise her

   procedural due process rights, which is because the Plaintiff failed to exercise them and opted

   instead to pursue her claim in federal court, making her Sec. 1983 procedural due process claim

   improper.

          Although the Plaintiff alleges, without any factual support, that her resignation “waived”

   her pre and post-deprivation rights, the Plaintiff’s resignation memorandum states nothing about a

   waiver. Even further, Irias and Ortiz signed the same resignation letter, yet still requested an

   arbitration over their resignations.

          The Plaintiff further alleges she was denied a pre-deprivation hearing through Sec.

   112.531-535 of the Florida Statutes, otherwise known as the “Law Enforcement Officers’ Bill of

   Rights” (“LEOBOR”). Under the LEOBOR, an officer may select to go through a complaint

   review board prior to the imposition of discipline. Sec. 112.532(2), Fla. Stat. (2020). As the

   Plaintiff correctly pointed out in her pleading, the finding of the review board is only a

   recommendation to the final decisionmaker. The Plaintiff fails to plead, however, that she




                                              Page 17 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 18 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   requested a hearing before the board. Even further, the Plaintiff fails to plead how the City, Llanes,

   and/or Sanchez’s actions contributed to her failure to request a hearing before the board.

          In fact, the Plaintiff fails to plead to any facts that shows that the City (or Sanchez of

   Llanes) denied her access to any pre or post-deprivation rights. The Plaintiff cites to Hargray v.

   City of Hallandale, 57 F. 3d 1560 (11th Cir. 1995), for the proposition that a government actor can

   violate a Civil Service employees’ due process rights if it forces an employee to resign through

   misrepresentation. Id. The Plaintiff, however, fails to plead any facts that point toward any

   misrepresentation made by any of the Defendants. Therefore, Hargray does not apply. 4

          The Plaintiff further cites to her rights under the LEOBOR. The Plaintiff, however, failed

   to follow the only recognized remedy for a LEOBOR violation, which is to request an immediate

   compliance review hearing. Sec. 112.534, Fla. Stat. (2020); Fraternal Order of Police, Gator

   Lodge 67 vs. City of Gainesville, 148 So. 3d 798, 801 (Fla. 1st DCA 2014) (only remedy for Sec.

   112 violation is ultimate removal of lead investigator after compliance review hearing); see also

   Washington vs. Miami-Dade County, 2019 WL 7049931,*6 (S.D. Fla. 2019) (finding Sec. 112

   does not provide for claim of money damages); Diaz v. Miami-Dade County, 424 F. Supp. 3d 1345

   (S.D. Fla. 2019) (Sec. 112 does not create a private right of action).

          Further, because the pre-deprivation process is merely a recommendation and because the

   Plaintiff had multiple adequate post-deprivation remedies available to her, any “denial” of a pre-



   4
     To the extent that this Court decides to entertain Plaintiff’s argument in this regard, Hargray
   addresses the voluntariness issue and is, in fact, in favor of Defendants’ positions. 57 F.3d 1560,
   1572-73 (holding that plaintiff “has no due process claim, and is entitled to neither reinstatement
   nor damages.”). Specifically, the Hargray court found that despite that the plaintiff was “given a
   choice between resigning or facing criminal charges,…forced to make the decision to resign while
   under time pressure and [doing] so without the advice of counsel,” resignation obtained in the
   situation where “an employee is faced with such unpleasant alternatives are nevertheless voluntary
   because ‘the fact remains that plaintiff had a choice. [Plaintiff] could stand pat and fight.’” Id. at
   1568, 1570 (emphasis in original)(quoting Christie v. U. S., 518 F.2d 584, 587 (Ct. Cl. 1975)).


                                              Page 18 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 19 of 29

                                                                         Case No.: 20-25132-Civ-Scola


   deprivation hearing is cured by a sufficient post-deprivation remedy. Watkins vs. Israel, 661 Fed.

   Appx. 608, 610 (11th Cir. 2016); Lambert vs. Board of Trustees, 793 Fed. Appx. 938, 944 (11th

   Cir. 2019); Menendez vs. Keefe Supply Co., 235 Fed. Appx. 737, 739-40 (11th Cir. 2007) (holding

   that plaintiff’s claim is not cognizable under Sec. 1983 and noting that “as long as some adequate

   post[-]deprivation remedy is available, no due process violation has occurred.”)(quoting Lindsey

   v. Storey, 936 F.2d 554, 561 (11th Cir. 1991)).

          Because the Plaintiff failed to invoke or exercise any of her rights to either a pre or post-

   deprivation hearing and because the Defendants never prevented her from exercising those rights,

   Count I must be dismissed with prejudice.

   III.   Count I Must be Dismissed Because the Plaintiff has Failed to Plead City’s Custom
          of Conspiring with Ortiz and/ or FOP to Force Resignations

          42 U.S.C. § 1983 permits a person to sue a governmental entity, and governmental actors

   in his/her official capacities, when a custom or policy violates one’s constitutional right(s). “There

   are three ways to show a governmental policy or custom: (1) an express policy; (2) a widespread

   practice that is so permanent and well-settled as to constitute a custom; or (3) the act or decision

   of a municipal official with final policy-making authority.” Rodriguez v. City of Clermont, 681 F.

   Supp. 2d 1313, 1330 (M.D. Fla. 2009). The Plaintiff’s Second Amended Complaint alleges that

   the City’s Police Department had a widespread practice of conspiring with Defendants Ortiz and/or

   FOP to force police officers, including the Plaintiff, to resign while under investigation. The

   Plaintiff cites to four (4) other officers who resigned during the same investigation as the Plaintiff.

   The Plaintiff fails to plead any facts that the four who resigned during the same investigation

   resigned because of a conspiracy between Ortiz/ FOP and the City. The only evidence presented

   about the alleged “conspiracy” is that Ortiz allegedly told Peoples that the FOP would not represent




                                               Page 19 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 20 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   him at arbitration and that Ortiz and Irias were informed they would be fired if they did not resign.

   [D.E. 48, ¶ 35 (h)].

           For a practice to become a custom pursuant to Sec. 1983, the practice must be “so

   permanent and well settled” that it constitutes “a ‘custom or usage’ with the force of law.” Monell

   vs. Department of Social Services, 436 U.S. 658, 691, 98 S/ Ct 2018, 2036 (1978). In other words,

   a “custom consists of ‘persistent and widespread ... practices’ or ‘deeply embedded traditional

   ways of carrying out ... policy’ that, although unwritten, are “so permanent and well settled as to

   [have] ... the force of law.” N.R. by Ragan v. Sch. Bd. of Okaloosa County, 418 F. Supp. 3d 957,

   991–92 (N.D. Fla. 2019) (citing Monell, 436 U.S. at 691). The Eleventh Circuit has further defined

   “custom” to be a “deeply imbedded traditional way[ ] of carrying out policy.” Fundiller v. Cooper

   City, 777 F.2d 1436, 1442 (11th Cir.1985).

           Based on this, a mere instance of unconstitutional misconduct, random acts or isolated

   instances are not enough to prove a Sec. 1983 case. Monell, 436 U.S. at 691 (citing Depew v. City

   of St. Marys, Georgia, 787 F.2d 1496, 1499 (11th Cir. 1986)). Rather, the practice in question must

   be persistent, widespread, and permanent. Campbell v. City of Jacksonville, 2018 WL 1463352, at

   *16 (M.D. Fla. Mar. 23, 2018) (dismissing § 1983 claim after concluding that the plaintiff failed

   to identify any actual policies of the defendant, and in describing only the single incident, failed

   to offer any facts supporting the existence of a widespread custom).

           In this case, the Plaintiff alleges that the City had a custom of conspiring with Ortiz and/

   or FOP to force the resignations of police officers who were all part of the same investigation. To

   be liable under Sec. 1983, however, the Plaintiff must show that the alleged misconduct occurred

   prior to her investigation in other investigations. Dees v. City of Miami, 747 F. Supp. 679, 688

   (S.D. Fla. 1990). Otherwise, the Plaintiff is merely citing to an isolated bad act.




                                              Page 20 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 21 of 29

                                                                          Case No.: 20-25132-Civ-Scola


           In Dees, the Plaintiff alleged a Sec. 1983 violation when the City of Miami police allegedly

   created and used false evidence in arresting and prosecuting a suspect. Id. at 680. The plaintiff,

   however, failed to establish any evidence of the same act in any investigation other than the one at

   issue. Id. The court, therefore, held that the plaintiff failed to prove anything other than an isolated

   incident. Id.

           Based on the Plaintiffs’ failure to adequately plead a custom of conspiracies forged to force

   resignations, Count I fails as a matter of law and must be dismissed with prejudice.

   IV.     Count II Must be Dismissed Because the Plaintiff has Failed to Prove the Defendants’
           Actions Amount to a Constitutional Violation and Plaintiff Failed to Show an
           “Understanding” Between Ortiz/ FOP and the City

           To the extent that Count II attempts to allege a Sec. 1983 conspiracy claim, it fails as a

   matter of law because the Plaintiff has failed to adequately plead a case of Sec. 1983 conspiracy.

   To state a claim for conspiracy under Sec. 1983, the Plaintiff must allege: (1) a violation of her

   federal rights under color of state law; (2) an understanding among the defendants to violate those

   rights; and (3) an actionable harm. See Grider v. City of Auburn, Ala., 618 F.3d 1240, 1260 (11th

   Cir. 2010) (emphasis added). As stated above, Plaintiff’s due process claim fails as a matter of

   law. Accordingly, the Plaintiff has failed to prove a violation of her federal rights. See Bendiburg

   v. Dempsey, 909 F.2d 463, 468 (11th Cir. 1990) (“To maintain a 42 U.S.C.A. § 1983 action, the

   conduct complained of …must result in a deprivation of rights, privileges, or immunities secured

   by the Constitution or laws of the United States.”) (citations omitted); see Kivisto v. Miller,

   Canfield, Paddock & Stone, PLC, 2011 WL 207898 *4 (11th Cir. 2011) (holding that plaintiff’s §

   1983 conspiracy claim failed because the complaint “contains no factual allegations showing that

   his constitutional or civil rights have been infringed by a conspiracy or otherwise.”).




                                               Page 21 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 22 of 29

                                                                      Case No.: 20-25132-Civ-Scola


          Even further, the Plaintiff has failed to show that Sanchez and Ortiz/ FOP (1) reached an

   understanding and (2) that such understanding was to violate her constitutional rights, if any. See

   Grider, 618 F.3d at 1260; Bendiburg, 909 F. 2d at 468 (requiring the understanding to be an

   understanding to violate ones civil rights). “A complaint may justifiably be dismissed because of

   the conclusory, vague and general nature of the allegations of [§ 1983] conspiracy.” Fullman v.

   Graddick, 739 F.2d 553, 557 (11th Cir. 1984) (“In conspiracy cases, a defendant must be informed

   of the nature of the conspiracy which is alleged.”); Bailey v. Bd. of County Com'rs of Alachua

   County, Fla., 956 F.2d 1112, 1122 (11th Cir. 1992) (affirming district court’s final judgments for

   all defendants on § 1983 conspiracy claim and reasoning that “[w]hereas the linchpin for

   conspiracy is agreement, which presupposes communication, the defendants in this case suffered

   from an extreme lack of communication.”); see also Burns v. County of King, 883 F.2d 819, 821

   (9th Cir. 1989) (“To state a claim for a conspiracy to violate one's constitutional rights under

   section 1983, the plaintiff must state specific facts to support the existence of the claimed

   conspiracy.”); Sales v. Murray, 862 F. Supp. 1511, 1517 (W.D. Va. 1994) (“The plaintiff must

   allege facts showing that the defendants shared a ‘unity of purpose or common design’ to injure

   the plaintiff [under a § 1983 conspiracy claim].”) (quoting Am. Tobacco Co. v. United States, 328

   U.S. 781, 810 (1946)).

          The Plaintiff pleads the following facts as it pertains to the alleged conspiracy between

   Sanchez, Llanes and Ortiz/ FOP:

          1. Sanchez had a private conversation with the unnamed FOP
             representative; when the representative returned, the representative told
             the Plaintiff that Sanchez recommended she be represented by Ortiz, the
             then FOP president.

          2. When the Plaintiff attempted to leave to go to her unmarked police car,
             Sanchez informed her she could not leave IA.

          3. Llanes accepted the resignation form.


                                             Page 22 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 23 of 29

                                                                         Case No.: 20-25132-Civ-Scola


   [D.E. 48, ¶¶ 35-36].

           The Second Amended Complaint is completely devoid of any facts showing any agreement

   between Sanchez and Ortiz to have Ortiz allegedly lie to the Plaintiff to coerce her to resign. In

   fact, the Plaintiff’s own pleading seems to suggest that she had a choice in her FOP representation

   and that, according to the Plaintiff, Sanchez merely recommended Ortiz’s representation. There is

   nothing indicating that the Plaintiff was forced to accept that representation. [D.E. ¶ 11(b)]. Even

   if there were facts supporting such, there are simply no facts that show an agreement or

   understanding between Sanchez and Ortiz to lie to the Plaintiff and coerce her to resign. See

   Harvey, 949 F.2d at 1133 (concluding that “[f]or purposes of 42 U.S.C. § 1983, the plaintiff must

   plead in detail, through reference to material facts, the relationship or nature of the conspiracy

   between the state actor(s) and the private persons” and finding that plaintiff’s allegations “merely

   string together the discrete steps of the commitment process, without showing contacts between

   the appellees that could prove private and alleged state actors had ‘reached an understanding’ to

   violate her rights.”). The Plaintiff’s facts also state that she was at IA to give a statement, thereby

   making it understandable that she was not allowed to leave to go inside her police vehicle.

           Finally, there are zero facts connecting Llanes to any alleged conspiracy. Although the

   Plaintiff alleges that Llanes just had to know, she fails to point toward any evidence showing such.

   First, the Plaintiff alleges that Llanes had to know because her resignation memorandum waived

   her rights to pre or post-deprivation hearings. Yet, the memorandum that she signed does not even

   have the word “waiver” contained in it. A thorough reading of the waiver shows that the Plaintiff’s

   belief is simply not support by fact, or law. In fact, the Third District Court of Appeals in the Irias

   and Ortiz found that the former officers may have post-deprivation rights, despite resigning. City

   of Miami vs. Yesid Ortiz and Reynaldo Irias, 2021 WL 900188, *3 (Fla. 3d DCA 2021).




                                               Page 23 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 24 of 29

                                                                        Case No.: 20-25132-Civ-Scola


          Second, the Plaintiff alleges Llanes had to know because she was not suspended previously

   or arrested by the FBI. Yet, the Plaintiff assumes that Llanes had any knowledge about the ongoing

   IA investigation and those facts do not suggest that the Plaintiff was completely innocent of any

   departmental policy violation. One does not need to be arrested, or even criminally investigated,

   to be terminated.

          The Plaintiff’s Second Amended Complaint is full of conclusions and assumptions, but is

   void of facts that show either Sanchez or Llanes had an agreement with Ortiz and/ or FOP to violate

   the Plaintiff’s Federal rights. As such, to the extent that Count II attempts to allege a Sec. 1983

   conspiracy claim, it should be dismissed with prejudice.

   V.     Count II Must be Dismissed Because the Plaintiff has Failed to Plead any Facts which
          Support her Claim of Civil Conspiracy Between Ortiz/ FOP and the City

          In addition to the Sec. 1983 conspiracy claim, the Count II can also be read as a civil

   conspiracy claim. The elements of civil conspiracy are as follows:

                  (a) a conspiracy between two or more parties, (b) to do an unlawful
                  act or to do a lawful act by unlawful means, (c) the doing of some
                  overt act in pursuance of the conspiracy, and (d) damage to plaintiff
                  as a result of the acts performed pursuant to the conspiracy

   Florida Fern Growers Ass'n, Inc. v. Concerned Citizens of Putnam County, 616 So.2d 562, 565

   (Fla. 5th DCA 1993). Under Florida law, a civil conspiracy claim is not a “freestanding tort”;

   rather, it requires an actionable underlying tort or wrong. SFM Holdings, Ltd. v. Banc of Am. Sec.,

   LLC, 764 F.3d 1327, 1339 (11th Cir. 2014) (applying Florida law); Rebman v. Follett Higher Educ.

   Group, Inc., 575 F. Supp. 2d 1272, 1280 (M.D. Fla. 2008) (citing Raimi v. Furlong, 702 So.2d

   1273, 1284 (Fla. 3d DCA 1997); Wright v. Yurko, 446 So.2d 1162, 1165 (Fla. 5th DCA 1984));

   Florida Fern Growers Ass'n, Inc., 616 So.2d at 565; Walters v. Blankenship, 931 So. 2d 137, 140

   (Fla. 5th DCA 2006).




                                             Page 24 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 25 of 29

                                                                        Case No.: 20-25132-Civ-Scola


          For example, the Plaintiff cannot prove conspiracy by simply showing an agreement

   between Sanchez and Ortiz for Ortiz to represent the Plaintiff because that is not a tort or a wrong.

   Rather, the Plaintiff must show that Sanchez/Llanes and Ortiz/FOP had an agreement to violate

   her property rights in her employment by lying to her about the facts in the case and ultimately

   coercing her to resign. As Black’s Law defines it, conspiracy is “[a]n agreement by two or more

   persons to commit an unlawful act, coupled with an intent to achieve the agreement's objective.”

   CONSPIRACY, Black's Law Dictionary (11th ed. 2019); see also Nance v. Maxwell Fed. Credit

   Union (MAX), 186 F.3d 1338, 1342 (11th Cir. 1999) ( holding that allegations of a civil conspiracy

   “serve[] merely to expand liability for the underlying wrong to persons who were not directly

   involved in the wrongful actions.”)(citations omitted).

          Here, as argued above, because Plaintiff’s § 1983 claim fails as a matter of law, Plaintiff’s

   civil conspiracy claim has no underlying wrong on which it is based. Therefore, it must be

   dismissed as well. See Rebman, 575 F. Supp. 2d at 1280 (applying Florida law and holding that as

   plaintiff’s underlying claims failed, “the civil conspiracy claim now has no leg left to stand on.”);

   see also U.S. Steel, LLC, v. Tieco, Inc., 261 F.3d 1275, 1294 (11th Cir. 2001) (holding that the

   state civil conspiracy claim failed as a matter of law after concluding that there lacked any

   underlying cause of action as the other claims, including a Sec. 1983 claim, failed).

          Furthermore, conclusory allegations of an agreement without a factual basis are insufficient

   to sustain a conspiracy claim. N.R. by Ragan v. Sch. Bd. of Okaloosa County, 418 F. Supp. 3d 957,

   999 (N.D. Fla. 2019). A complaint must “set forth clear, positive, and specific allegations of civil

   conspiracy.” Eagletech Communications, Inc. v. Bryn Mawr Inv. Group, Inc., 79 So. 3d 855, 863

   (Fla. 4th DCA 2012)(citation omitted). Specifically, a plaintiff must allege “the scope of the

   conspiracy, its participants, and when the agreement was entered into.” In re Chiquita Brands




                                              Page 25 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 26 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   Intern., Inc. Alien Tort Statute & S'holder Derivative Litig., 690 F. Supp. 2d 1296, 1311 (S.D. Fla.

   2010), on reconsideration in part, 08-01916-MD, 2015 WL 71562 (S.D. Fla. Jan. 6, 2015)

   (citations omitted).

          Here, similar to Plaintiff’s poor pleading of her Sec. 1983 conspiracy claim, Plaintiff states

   her civil conspiracy claim with unsupported and conclusory assertions. Specifically, the Second

   Amended Complaint lacks any actual allegations tying Sanchez and/or Llanes to any alleged

   agreement with Ortiz and/ or FOP to violate the Plaintiff’s constitutional rights. Nor does the

   Second Amended Complaint plead any facts concerning the scope of the alleged conspiracy and

   when such agreement was entered into. Therefore, to the extent that Count II is premised on civil

   conspiracy, it must also be dismissed with prejudice.

   VI.    Llanes and Sanchez Must be Dismissed from the Case based on the Doctrine of
          Qualified Immunity

          Government officials sued in their individual capacities under Sec. 1983 are immune from

   liability if their “conduct does not violate clearly established statutory or constitutional rights of

   which a reasonable person would have known.” Grider v. City of Auburn, 618 F. 3d 1240, 1254

   (citing Vinyard v. Wilson, 311 F. 3d 1340, 1346 (11th Cir. 2002)). A two-part test exists to

   determine whether a governmental official has qualified immunity. Id. First, the Court must

   determine whether the plaintiff’s allegations, if true, establish a constitutional violation. Id. For

   reasons stated above, the allegations in this case in both Counts I and II fail to meet that standard.

          Next, even if a constitutional right was violated, the Court must determine whether the

   violation was “clearly established.” Id. In order to show that a violation is clearly established, the

   Plaintiff must show that “it would be clear to a reasonable [defendant] that his conduct was

   unlawful in the situation he confronted.” Gray ex rel. Alexander v. Bostic, 458 F.3d 1295, 1306

   (11th Cir.2006) (internal quotation omitted). There are three different sources that place



                                              Page 26 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 27 of 29

                                                                        Case No.: 20-25132-Civ-Scola


   government officials on notice of statutory or constitutional rights: “specific statutory or

   constitutional provisions; principles of law enunciated in relevant decisions; and factually similar

   cases already decided by state and federal courts in the relevant jurisdiction.” Goebert v. Lee

   County, 510 F.3d 1312, 1330 (11th Cir.2007). Although the Plaintiff cites to a property right in

   her employment and to the Law Enforcement Bill of Rights, she cannot point to any statute, law

   or case that establishes a Sec. 1983 violation based on conspiracy as plead in the Amended

   Complaint. In other words, there is no rule, case or statutory authority which states that an Internal

   Affairs officer cannot recommend a union representative and/or that a Chief of Police cannot

   accept a resignation.

           As the Plaintiff has failed to prove a constitutional violation and as the Plaintiff cannot

   show that alleged violation is clearly established, the doctrine of qualified immunity prohibits suit

   against Llanes and Sanchez and they must be dismissed from the Second Amended Complaint in

   its entirety, with prejudice.

                                             CONCLUSION

           For all the reasons discussed above, this Honorable Court should dismiss Plaintiff’s Second

   Amended Complaint as to all Defendants and in its entirety with prejudice.

           WHEREFORE, Defendants, City of Miami, Rodolfo Llanes, Fabio Sanchez, Miami

   Fraternal Order of Police, Lodge No. 20, Inc. misnamed in this action as Miami Fraternal Order

   of Police, Lodge No. 20, and Javier Ortiz, pursuant to Fed. R. Civ. P. 12(b)(6), respectfully request

   the entry of an order dismissing all the claims against all Defendants with prejudice, and any such

   further relief as the court deems just and proper.




                                              Page 27 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 28 of 29

                                                                       Case No.: 20-25132-Civ-Scola


    Date: May 28th, 2021                           Respectfully submitted,

    /s/ Stephanie K. Panoff                        /s/ Armando P. Rubio
    Kevin R. Jones                                 Armando P. Rubio
    Fla. Bar. No. 119067                           Fla. Bar No. 478539
    Stephanie K. Panoff                            John P. Golden
    Fla. Bar. No. 69214                            Fla. Bar No. 112509
    City of Miami, Office of the City Attorney     Huizhong Han
    444 S.W. 2nd Avenue, Suite 945                 Fla. Bar No. 1025013
    Miami, FL 33130                                Fields Howell LLP
    Phone: 305.416.1800                            9155 S. Dadeland Blvd., Suite 1012
    Fax: 305.400.5071                              Miami, FL 33156
    krjoones@miamigov.com                          Phone: 786.870.5610
    skpanoff@miamigov.com                          Fax: 855.802.5821
    smfernandez@maimigov.com                       arubio@fieldshowell.com
                                                   jgolden@fieldshowell.com
    Attorneys for Defendants City of Miami,        hhan@fieldshowell.com
    Rodolfo Llanes, and Fabio Sanchez
                                                   Attorneys for Defendants, Miami Fraternal
                                                   Order of Police, Lodge No. 20, Inc. and Javier
                                                   Ortiz


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 28th day of May, 2021, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of Notices of Electronic
   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
   are not authorized to receive electronically Notices of Electronic Filing.

                                                 By: /s/ Stephanie K. Panoff
                                                    Stephanie K. Panoff, Assistant City Attorney
                                                    Florida Bar No. 69214




                                              Page 28 of 29
Case 1:20-cv-25132-RNS Document 55 Entered on FLSD Docket 05/28/2021 Page 29 of 29

                                                                 Case No.: 20-25132-Civ-Scola


                                         SERVICE LIST

   Karen Coolman Amlong
   KAmlong@TheAmlongFirm.com
   THE AMLONG FIRM
   500 Northeast Fourth Street
   Second Floor
   Fort Lauderdale, Florida 33301-1154
   (954) 462-1983
   Attorney for the Plaintiff

   Armando P. Rubio
   Fla. Bar No. 478539
   John P. Golden
   Fla. Bar No. 112509
   Huizhong Han
   Fla. Bar No. 1025013
   Fields Howell LLP
   9155 S. Dadeland Blvd., Suite 1012
   Miami, FL 33156
   Phone: 786.870.5610
   Fax: 855.802.5821
   arubio@fieldshowell.com
   jgolden@fieldshowell.com
   hhan@fieldshowell.com
   Attorneys for Defendants, Miami Fraternal Order of Police, Lodge No. 20, Inc. and Javier
   Ortiz

   VICTORIA MÉNDEZ, City Attorney
   KEVIN R. JONES,
   Division Chief for Labor & Employment
   STEPHANIE K. PANOFF
   Assistant City Attorney
   444 S.W. 2nd Avenue, Suite 945
   Miami, FL 33130-1910
   Tel.: (305) 416-1800
   Fax: (305) 400-5071
   Email: krjones@miamigov.com, skpanoff@miamigov.com
   Secondary Email: smfernandez@miamigov.com
   Attorneys for City of Miami, Rodolfo Llanes, Fabio Sanchez




                                          Page 29 of 29
